                                         Case 4:17-cv-05920-JSW Document 173 Filed 04/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OYSTER OPTICS, LLC,
                                   7                                                       Case No. 4:17-cv-05920-JSW
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER GRANTING, IN PART,
                                   9                                                       MOTION TO MODIFY SCHEDULE
                                         CIENA CORPORATION,                                AND DENYING LEAVE TO EXCEED
                                  10                                                       PAGE LIMITS
                                                        Defendant.
                                  11                                                       Re: Dkt Nos. 164, 165, 166, 170, 171

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court are Defendant Ciena Corporation’s administrative motions (1) to

                                  14   continue trial and modify case deadlines, and (2) for leave to exceed page limits for motion for

                                  15   summary judgment. (Dkt. Nos. 165, 171.) These motions are related: Ciena seeks to continue

                                  16   trial because Plaintiff Oyster Optics LLC allegedly “continues to press untenable infringement and

                                  17   damages positions,” which purportedly requires more time to brief, and seeks additional pages for

                                  18   summary judgment briefing in light of Oyster’s alleged “refusal to drop issues.”

                                  19          The Court writes here to explain that these are not valid reasons to abandon the case

                                  20   schedule and local rules. A party must show “good cause” to extend deadlines. See Fed. R. Civ.
                                       P. 16(b)(4). Good cause focuses on “the moving party’s reasons for seeking modification” and
                                  21
                                       particularly on whether a deadline “cannot reasonably be met despite the diligence of the party
                                  22
                                       seeking the extension.” Johnson v. Mammoth Rec., Inc., 975 F.2d 604, 609 (9th Cir. 1992). Here,
                                  23
                                       Ciena’s reasons for continuation amount to little more than, “we have a lot of work to do.” The
                                  24
                                       motion is part of a pattern by these parties of requesting extensions based on nothing more than
                                  25
                                       having a lot of obligations. (See, e.g., Case No. 4:20-cv-2354, Dkt. Nos. 51, 53.) While the Court
                                  26
                                       understands that this may occasionally prevent a party from meeting deadlines, the number of
                                  27
                                       motions here does not appear to be unusual for a patent case. Thus, Ciena must show more to
                                  28
                                           Case 4:17-cv-05920-JSW Document 173 Filed 04/19/21 Page 2 of 2




                                   1
                                       explain why it cannot reach the deadlines despite due diligence—including, for instance, why it
                                   2
                                       failed to move to strike the expert reports earlier and why it did not allocate enough resources for
                                   3
                                       the dispositive motion period.1
                                   4
                                              Thus, the parties are put on notice that future extensions will not be granted absent a
                                   5
                                       detailed explanation of the parties existing efforts to meet deadlines and inability to do so despite
                                   6
                                       due diligence. Nevertheless, because the Court is no longer available to hear dispositive motions
                                   7
                                       on May 28, 2021, and in light of its requirements for pretrial filings, the Court GRANTS Ciena’s
                                   8
                                       motion to modify the case schedule. However, the Court DENIES the motion to exceed page
                                   9
                                       limits. Again, the number of issues here is not unusual for a patent case and can be adequately
                                  10   addressed within existing page limits.
                                  11          Accordingly, the Court ADOPTS Ciena’s proposed briefing schedule for dispositive
                                  12   motions and Daubert motions and CONTINUES the hearing on those motions from May 28, 2021
Northern District of California
 United States District Court




                                  13   to July 16, 2021 at 9:00 a.m.
                                  14          The Court also GRANTS the request to extend the expert discovery cut-off to April 19,
                                  15   2021, and the deadline to complete mediation to August 7, 2021.
                                  16          The Court will schedule a pretrial and trial date after it resolves the parties’ dispositive
                                  17   motions and the Daubert motions.
                                  18          IT IS SO ORDERED.
                                  19   Dated: April 19, 2021
                                  20                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24
                                       1
                                  25     Ciena makes two facially inadequate arguments. First, it claims that most of the “transgressions”
                                       occurred during expert depositions. Given the length of a typical deposition, the Court doubts that
                                  26   this would require more than one motion to strike or a few short motions in limine. Second, Ciena
                                       claims in a supplemental filing that Oyster postponed an expert deposition. (See Dkt. No. 168.)
                                  27   Given that the deposition was of Ciena’s own expert, the Court fails to see how that could affect
                                       Ciena’s motion practice.
                                  28                                                    2
